Citation Nr: 0200273	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis as secondary to exposure to Agent Orange.

2.  Entitlement to an effective date earlier than June 7, 
1996, for special monthly pension based on the need for the 
aid and attendance of another person.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and October 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  In the April 
1994 rating decision, the RO denied the veteran's claim for 
entitlement to service connection for rheumatoid arthritis as 
secondary to exposure to Agent Orange.  In the October 1996 
rating decision, the RO granted entitlement to special 
monthly pension based on the need for aid and attendance, 
effective June 7, 1996.  This case was previously before the 
Board in April 1999 at which time it was remanded to the RO 
pursuant to the veteran's request for a Travel Board hearing.  
After several communications between the RO and the veteran 
regarding scheduling the veteran for a Travel Board Hearing, 
the veteran stated in November 2001 that he did not want a 
Travel Board Hearing at that time.

In October 2000, the veteran filed an informal claim of 
service connection for loss of teeth secondary to exposure to 
Agent Orange.  He withdrew this claim in writing in April 
2001.

In numerous statements as recent as November 2001, the 
veteran alleged that the RO committed clear and unmistakable 
error in the November 1989 assignment of a 60 percent rating 
for his nonservice-connected rheumatoid arthritis.  
Specifically, the veteran contends that the RO used the wrong 
diagnostic codes in rating his rheumatoid arthritis and that 
he should have been rated at 100 percent.  As this matter has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 

The issue of entitlement to service connection for rheumatoid 
arthritis as secondary to exposure to Agent Orange is 
deferred pending the completion being sought in the remand 
below.


FINDINGS OF FACT

1.  In July 1987, the veteran filed a claim for nonservice-
connected pension benefits which the RO granted, becoming 
effective in July 1987.

2.  On June 7, 1996, the veteran filed a claim for special 
monthly pension based on the need for the aid and attendance 
of another person.

3.  The first evidence showing a need for aid and attendance 
was the veteran's June 7, 1996, claim, as well as an Aid and 
Attendance questionnaire received on that date containing a 
physician's statement that the veteran had problems dressing 
and undressing on his own.  

4.  The evidence does not show that the veteran met the 
criteria for entitlement to an award of special monthly 
pension based on the need for aid and attendance prior to 
June 7, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 7, 1996, 
for the grant of special monthly pension based on the need 
for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1521(d), 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 
3.351(a)(1),(b),(c) 3.352(a), 3.400, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding the issue of an effective date earlier than June 
7, 1996, for the award of special monthly pension based on 
the need for aid and attendance, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477(1999), opinion withdrawn and appeal dismissed 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  It also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and implementing regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 

Under the Act, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran in this 
case was notified in a Statement of the Case issued in April 
1998 of the provisions of law relied on, the facts developed 
in the case, and the reasoning used in reaching a decision on 
the issue of an earlier effective date.  Additionally, the 
veteran has been provided the opportunity to present evidence 
and argument in support of the claim.  Indeed, multiple 
statements have been submitted by the veteran in support of 
an earlier effective date.  In May 2001, the RO sent the 
veteran a letter informing him that pursuant to his request, 
the RO would obtain his records from the Canada Pension Plan, 
but since these records were not maintained by the U.S. 
Government, he would have to complete authorization forms for 
the release of information.  The veteran responded in May 
2001 by stating that his pension records were not necessary 
to establish an earlier effective date for special monthly 
pension since these records pertained only to his condition 
in 1985 when he began receiving pension benefits under the 
Canada Plan, and not to his condition in 1987 when he 
initially filed a claim for VA pension benefits.  He said 
that the claims file already contained medical evidence from 
his doctor and the VA regarding his condition in 1987.  The 
RO responded by informing the veteran in June 2001 that based 
on his response, his pension records would not be requested.  
However, in a November 2001 statement to the RO, the veteran 
gave his consent to obtain his pension records from the 
Canada Pension Plan regarding this claim.  

Keeping in mind that the issue to be resolved is that of an 
earlier effective date for special monthly pension, and the 
veteran's acknowledgment that he first filed a claim for VA 
pension benefits in 1987, it does not appear that there would 
be any benefit flowing to the veteran in obtaining records 
from the Canada Pension Plan that are dated in 1985.  
Consequently, the Board has fulfilled its duty to assist the 
veteran under the VCAA and had addressed this issue on the 
merits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Factual Background

In July 1987 the veteran filed a Veteran's Application for 
Compensation or Pension due to rheumatoid arthritis and 
completed those portions of the application pertaining to a 
claim for pension benefits.

At a VA examination in April 1988, the veteran was diagnosed 
as having rheumatoid arthritis.  He reported that symptoms 
first became manifest in the latter part of 1970.  

In a January 1989 rating decision, the RO denied the veteran 
entitlement to nonservice-connected pension benefits.  The 
veteran was notified of this decision in a letter dated in 
January 1989.

In a February 1989 VA Income-Net Worth And Employment 
Statement, the veteran said that he had to quit his job as a 
construction worker and painter due to his rheumatoid 
arthritis and that this disability affected his hands, 
elbows, shoulders, knees and feet.  He attached photographs 
of his hands and feet.

At a VA examination in July 1989, the veteran said that he 
experienced pain and fatigue associated with rheumatoid 
arthritis and that this forced him to give up his occupation 
in construction in the early 1980s.  The VA examiner who 
examined him found that he had severe rheumatoid arthritis in 
his upper extremities, knees, ankles and feet.

In a November 1989 rating decision, the RO granted the 
veteran nonservice-connected pension benefits with payments 
beginning in August 1989.

In a May 1990 statement, the veteran said that his first 
medical appointment for rheumatoid arthritis was around 1980 
and that symptoms first became manifest a few years before 
that.

On file is a letter dated in July 1991, and received in March 
1996, from Arnold Schecter, MD, MPH, of the State University 
of New York Health Science Center, informing the veteran that 
based on a letter and photographs he had sent, it looked as 
though he had a severe arthritis of some sort.

Also in March 1996, the RO received a letter from a private 
rheumatologist, T. McCarthy, M.D., dated in May 1995.  Dr. 
McCarthy said that the veteran's rheumatoid arthritis had 
first been diagnosed in 1982 and that the veteran had not 
been able to work since 1982 due to the severity of the 
disability.  He said that the veteran continued to complain 
of one hour of morning stiffness as well as multiple regions 
of joint pain and stiffness.  He said there was a significant 
decrease in range of motion of both shoulders as well as both 
elbows and hands.  Specific findings included a 10-degree 
flexion contracture at both elbows as well as multiple 
nodules.  Findings also included not being able to make more 
than 50 percent fists bilaterally and multiple Swan-neck and 
Boutonniere's deformities.  Dr. McCarthy added that the 
veteran had multiple "MTP" deformities.

The RO received another letter in March 1996 from J.B. Frain, 
M.D., FRCPC, to the veteran informing him that the latest X-
rays regarding his condition were taken in 1988 and showed 
evidence of subluxation at the MCP joints in his fingers and 
in his great, second and third toes.  He said that erosions 
had been noted around the right ankle in 1985 as well as 
about the ulnar styloid process on the left wrist and erosive 
changes.  He said that the positive rheumatoid factor was 
more confirmatory evidence that it was rheumatoid arthritis.  
He concluded by saying that "From the letter I take it that 
you are not having particular troubles which you wish to 
receive any help and I hope this is of help to you in 
answering your questions."

On June 7, 1996, the RO received statements from the veteran 
requesting special monthly pension based on the need for aid 
and attendance.  The RO also received an Aid and Attendance 
Questionnaire completed in May 1996 by a private physician, 
K. Murray, M.D., who said that the veteran had rheumatoid 
arthritis and had problems with buttons, zippers, socks and 
shoe laces.

In August 1996, the veteran submitted a statement from D.J.F. 
in support of his claim for aid and attendance benefits.  In 
the statement, D.J.F. said that she provided regular aid and 
attendance to the veteran because of his "severe functional 
difficulties in performing the usual activities of daily 
life, due to Rheumatoid arthritis."  She said that she 
assisted the veteran in daily activities such as putting on 
and removing socks, buttoning and unbuttoning apparel, 
operating zippers, lacing shoes, removing pants, putting on 
and taking off jackets, and combing hair.  She said that she 
also assisted the veteran in opening food packages and other 
containers during the day.  In addition, she said that she 
was there to assist the veteran in the event of an emergency 
since his disability hindered his reaction in an emergency 
situation.

In a September 1996 rating decision, the RO denied the 
veteran's claim for special monthly pension based on the need 
for the aid and attendance of another person.

In September 1996, the RO received photographs of the 
veteran's hands and feet.

In an October 1996 rating decision, the RO granted the 
veteran special monthly pension based on the need for regular 
aid and attendance and assigned an effective date of June 7, 
1996.

In October 1996, the RO received a statement from the veteran 
requesting an earlier effective date for special monthly 
pension based on equitable grounds.  

In March 1997, the veteran said that his March 1987 claim for 
pension should have also been construed as a claim for 
special monthly pension based on the need for aid and 
attendance.  He requested entitlement to aid and attendance 
benefits on equitable relief grounds.

Also in March 1997 the RO received a copy of a letter from 
the veteran dated "Wed, March 4" in which he said that he 
wanted to apply for VA pension benefits and was totally 
disabled due to rheumatoid arthritis.  The RO received the 
original copy of this letter in June 1997. 

In his Notice of Disagreement in November 1997, the veteran 
said that he was entitled to an effective date of March 1987 
for aid and attendance based on an informal claim that he 
filed on "March 4, 1987."

In an administrative decision in March 1998, the RO 
determined that consideration for an effective date earlier 
than June 7, 1996, for special monthly pension on account of 
the need for regular aid and attendance retroactive to July 
28, 1987, was not warranted on equitable relief grounds.

In October 1998, the RO received a letter dated in June 1986 
from K. A. Murray, M.D., F.R.C.S.(C), F.A.C.S., addressed to 
the Canada Pension Plan Disability Division.  In this letter, 
Dr. Murray said that the veteran had initially been seen in 
1982 because of deformity secondary to rheumatoid arthritis 
involving his hand.  He said that the veteran had since been 
seen in January 1985 for this disability at which time the 
veteran had progressive rheumatoid deformities involving his 
right hand and thumb.  He said that there was flexor 
synovitis that was very marked in the index and the middle 
and right fingers showing swan neck deformities with no PIP 
or DIP motion.  The little finger showed swan neck deformity 
with DIP motion present.  He went on to say that the left 
hand examination revealed boutonniere deformity of the left 
thumb with decreased motion at the IP joint and a volar 
nodule.  The index finger revealed a PIP nodule and marked 
synovitis.  The mid-ring and little finger revealed prominent 
synovium with a tendency to a swan neck deformity.  Dr. 
Murray noted that surgery had been planned for that year but 
the veteran had canceled and had not been seen since.  

The veteran submitted a statement to the RO in March 2001 
acknowledging that he did file a claim for special monthly 
pension based on the need for aid and attendance in 1996, but 
that "VA failed to procedurally comply with statutory 
mandated requirements during the adjudication of [his] 1987 
pension and inferred [special monthly pension based on aid 
and attendance] claim."  He attached computer-generated 
reports dated in November 1987 and March 1989 as evidence 
that he had been denied special monthly pension in those 
reports without ever receiving notice of this and that, 
consequently, his November 1987 claim for special monthly 
pension was still open.

Legal Analysis

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance. 38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 
C.F.R. §§ 3.351(a)(1), 3.352 (2001).  The need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person. 
38 C.F.R. § 3.351(b).

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance. 38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.

Determinations as to the need for regular aid and attendance 
are based on the veteran's actual need of personal 
assistance.  In making such determinations, consideration is 
given to various factors, such as the inability of the 
veteran to dress or undress, or to keep himself clean and 
presentable; the frequent need to adjust a prostheses or 
appliance, which, because of disability, he cannot do 
himself; the inability to feed himself due to loss of 
coordination of the upper extremities or weakness; the 
inability to attend to the wants of nature; or the 
incapacity, either mental or physical, of the veteran to 
protect himself from the dangers inherent in his daily 
environment.  Being bedridden, that is, confined to the bed, 
is a basis for the granting of regular aid and attendance.  
However, not all the disabling conditions noted above need to 
be present.  Rather, the particular functions that the 
veteran cannot perform should be considered in relation to 
his condition as a whole.  It is only necessary to show that 
he is so helpless as to require regular aid and attendance, 
not that the need be constant.  38 C.F.R. § 3.352(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later (emphasis added).  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(l) (2001).  A claim for aid and attendance 
benefits is a claim for additional benefits payable in a 
specific circumstances to an individual entitled to, in this 
case, non-service connected pension.  In that sense, it is 
similar to a claim for increase. 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.401, which specifically addresses aid and attendance (and 
housebound) benefits as follows, "(1)  Except as provided in 
Sec. 3.400(o)(2) [which applies only to compensation and is 
not applicable to this pension claim], the date of receipt of 
claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. 
§ 3.401(a)(2001).  Under this provision, there would have to 
be a retroactive award of the basic pension benefits and the 
higher amount for aid and attendance would also be payable.  
This is not the case here.  This part of the regulation does 
not provide for an earlier effective date of additional aid 
and attendance benefits where pension benefits have already 
been awarded.

The provisions of 5110 (West 1991) refer to the date an 
"application" is received.  "'Application' is not defined 
in the statute.  However, in regulations, claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination or entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 
38 C.F.R. § 3.1(p) (1991)).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (2001).

The veteran in this case disagrees with June 7, 1996, as the 
effective date for special monthly pension benefits and 
contends that the effective date should be the date he 
originally filed a claim for pension benefits, in "March" 
1987.  He asserts that his 1987 claim for pension benefits 
should have also been treated as an inferred claim for 
special monthly pension benefits based on the need of regular 
aid and attendance because of his assertion that he was 
totally disabled.  In support of his contention, he submitted 
a copy of an informal claim in March 1997 in which he states 
that he was totally disabled.  However, the question as to 
whether this communication is an adequate claim for special 
monthly pension need not be addressed since there is no 
evidence that this informal claim was ever received by the RO 
prior to March 1997.  Although the veteran contends that he 
initially submitted this claim to the RO in March 1987, there 
is no such claim on file in 1987 or at any other time prior 
to the copy that the RO received in 1997.  

The earliest claim for VA benefits that is on file is a 
Veteran's Application for Compensation or Pension (VA Form 
21-526) that the veteran signed, and the RO received, in July 
1987.  Although it is evident from this claim that the 
veteran was claiming pension benefits since he completed 
those portions of the claim pertaining only to pension 
benefits, it is not likewise evident that he was claiming 
increased pension benefits by reason of the need for aid and 
attendance.  See 38 C.F.R. § 3.351(a)(1).  There is simply no 
indication from this form that the veteran was requesting 
increased pension benefits based on a need for aid and 
attendance. 

The veteran also asserts that the RO denied him entitlement 
to special monthly pension based on the need for aid and 
attendance in November 1987 and March 1989 and that he was 
denied due process because he was never given notice of these 
decisions so they are still open (see March 2001 letter).  In 
support of this assertion, the veteran submitted two 
computer-generated reports dated in November 1987 and March 
1989 respectively, which note, among other things, "special 
monthly pension denied."  Notwithstanding this notation, 
these reports appear to have been generated in regard to VA 
examinations requested in November 1987 and March 1989 and 
are not rating decisions.  In short, the RO did not 
adjudicate the issue of special monthly pension based on the 
need for aid and attendance prior to the October 1996 rating 
decision.  

The veteran further asserts that he should be given an 
earlier effective date for aid and attendance benefits 
because at the time the RO assigned him a 60 percent rating 
for pension purposes in 1989, it failed to follow VA's manual 
provisions requiring consideration of aid and attendance (see 
March 1997 letter).  The veteran is apparently referring to a 
provision of M21-1 regarding special monthly pension ratings 
which states that "If a current examination is of record and 
the disability evaluation is less than 100 percent after a 
current examination, but severe disability demonstrates a 
need for regular A&A (aid and attendance), submit the claim 
to Central Office (212C) for an advisory opinion."  See M21-
1, Part VI, 8.01(b) (August 1996).  It is clear from this 
provision that such a referral is contingent on evidence 
demonstrating a need for regular aid and attendance and, as 
previously stated, there was no evidence demonstrating such a 
need prior to June 7, 1996.

In addition to the RO's receipt of a claim for aid and 
attendance benefits on June 7, 1996, the RO also received on 
this date an Aid and Attendance questionnaire signed by the 
veteran's treating physician.  On this form, the veteran's 
physician noted that the veteran had rheumatoid arthritis 
that was permanent and that he had problems dressing and 
undressing himself.  Specifically, he said that the veteran 
had problems with buttons, zippers, socks and shoelaces.  
Later, in August 1996, the RO received a statement from 
D.J.F. who said that she provided regular aid and attendance 
to the veteran because of his "severe functional 
difficulties in performing the usual activities of daily 
life, due to Rheumatoid arthritis."  She said that she 
assisted the veteran by putting on and removing his socks, 
buttoning and unbuttoning his apparel, operating zippers, 
lacing shoes, removing clothes and combing the veteran's 
hair.  She said that she was also there so that she could 
assist the veteran in the event of an emergency.  Based on 
this evidence, there is no disputing the factual 
determination that the disability requirements for special 
monthly pension were met on June 7, 1996, but not before this 
date.  38 C.F.R. §§ 3.351, 3.352 (2001).  Therefore, June 7, 
1996, is the correct effective date for the veteran's special 
monthly pension on account of the need for the regular aid 
and attendance of another person.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(o)(1)(2001). 

Since the preponderance of the evidence is against an 
effective date earlier than June 7, 1996, for special monthly 
pension based on the need for regular aid and attendance for 
the reasons stated above, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than June 7, 1996, 
for special monthly pension based on the need for aid and 
attendance is denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act outlined above, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law in regard to the issue of 
service connection for rheumatoid arthritis secondary to 
Agent Orange exposure.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Pursuant to the Agent Orange Act of 1991, VA was given the 
authority to grant service connection for any condition where 
VA determined that there was a possible association between 
exposure to herbicides and the subsequent development of 
certain disabilities.  Those disabilities for which a 
positive association was found are listed in 38 C.F.R. 
§ 3.309(e) (2001).  In this case, the RO denied service 
connection for rheumatoid arthritis in April 1994 and 
informed the veteran that rheumatoid arthritis was not one of 
the presumptive disabilities listed under 3.309(e).  
Nonetheless, the veteran correctly points out that service 
connection would still be warranted for rheumatoid arthritis 
if it was shown by medical evidence to be secondary to his 
exposure to herbicides in service.  Brock v. Brown, 10 Vet, 
App. 155 (1997); Combee v. Brown, 34 F.3d 1039, 1043-1945 
(Fed.Cir.1994).

The medical evidence in this case includes a letter from 
rheumatologist T. McCarthy, M.D., dated in May 1995, who said 
that "there are reports in the medical literature of 
arthritis being secondary to exposure to herbicides."  He 
went on to opine that "[the veteran's] service...may very well 
have played a part in his continuing arthritis as well as 
resulting severe disability."  The claims file also contains 
an October 1998 letter from Dr. P. J. Bouch, who, noting that 
the veteran had been exposed to Agents Orange, White and Blue 
in Vietnam, said "it is possible that [the veteran's] immune 
system was affected by the toxins and thus the subsequent 
development of [rheumatoid arthritis]." 

In June 2001, the RO informed the veteran that his case was 
going to be referred to a Medical Center Agent Orange 
coordinator for review and an opinion as to whether it was at 
least as likely as not that the veteran's rheumatoid 
arthritis was related to his service in Vietnam.  There is no 
evidence in the record that this was ever done.  In light of 
this, the veteran's request that he be afforded a VA 
examination (see November 2001 letter), and the medical 
evidence outlined above, it is necessary that the veteran 
undergo a VA medical examination before a fully informed 
decision can be made on this claim.  38 U.S.C.A. § 5103A(c).  
Specifically, the examiner should be asked to review the 
medical evidence in the claims file, including the medical 
articles and text that the veteran submitted in April 2001, 
and opine as to the etiology of the veteran's rheumatoid 
arthritis, to include whether it is at least as likely as not 
related to exposure to Agent Orange.  Id.  In rendering an 
opinion, the VA examiner should have all pertinent medical 
records that are available.  In this regard, the record shows 
that the veteran has been in receipt of benefits from the 
Canada Pension Plan since 1985 for rheumatoid arthritis.  
Since these records appear to be pertinent to the veteran's 
service connection claim, they should be obtained.  
38 U.S.C.A. § 5103A(b).  Accordingly, the RO should again ask 
the veteran to complete authorization of release forms so 
that records from the Canada Pension Plan can be obtained.  
The RO should also request any additional medical records 
that are pertinent to this claim.  38 U.S.C.A. § 5103A(b).

As far as actual exposure to herbicides, the RO conceded 
exposure in its April 1994 rating decision, but later 
informed the veteran in a June 2001 letter that the alleged 
exposure could not be presumed since rheumatoid arthritis was 
not one of the presumptive disabilities under 38 C.F.R. 
§ 3.309(e).  The RO went on to inform the veteran that it 
would ask a section of the U.S. Army to verify his exposure 
to herbicides.  It does not appear that this was ever done.  
Regardless, it is pertinent to note that prior to its 
rescission effective April 5, 1999, and prior to the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in McCartt v. West, 12 Vet. App. 164 (1999), VA 
Adjudication Procedure Manual M21-1, Part VI, par. 7.20b, 
provided that service in Vietnam gave rise to a rebuttable 
presumption of exposure to herbicides.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim for service connection for 
rheumatoid arthritis secondary to 
exposure to Agent Orange.  Efforts to 
obtain pertinent records must be 
documented in the claims file and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
file.

2.  The RO should obtain from the Canada 
Pension Program a copy of its decision 
regarding the veteran's pension claim 
along with the medical evidence on which 
the decision was based.  These records 
should then be incorporated into the 
claims file.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his rheumatoid arthritis.  
Following a review of the entire claims 
file and all associated medical evidence, 
the examiner should indicate, with 
specificity, whether it is at least as 
likely as not that the veteran's 
rheumatoid arthritis is proximately 
related to exposure to herbicides, namely 
Agent Orange.  The examiner should state 
in the examination report that the 
veteran's claims file has been reviewed.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  The RO should also undertake 
any additional development deemed 
appropriate in this case, as is required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 and 
implementing regulations.

5.  The RO should readjudicate the claim 
for service connection for rheumatoid 
arthritis as secondary to exposure to 
Agent Orange.  If any action taken 
remains adverse to the veteran, he should 
be furnished with a new Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



